Appellant was indicted for the murder of Tillman Powers Miller, and, from his conviction of murder in the first degree, with punishment fixed at life imprisonment, he prosecutes this appeal.
The defendant rested his case upon his plea of self-defense. The deceased was mortally wounded by pistol shot fired by defendant one Sunday afternoon (June 12, 1927) at a public gathering, and died Tuesday thereafter. The evidence for the state tended to show that deceased was unarmed, made no hostile demonstration toward defendant, and that defendant, without any provocation, shot deceased twice, after warning the crowd to "look out." The evidence for the defendant, however, was to the contrary, and tended to show that defendant, upon seeing deceased near the refreshment stand, spoke to him as follows: "Mr. Miller, I would like to see you a minute if you are not busy," and suggested they sit down together, to all of which deceased replied, "What do you want with me. I have got no talk for you," then applied to defendant a vile epithet, throwing his right hand to his left breast under his coat, drawing a pistol, and firing at defendant, whereupon defendant immediately drew his pistol, which was in his right trouser pocket (defendant had on no coat), and fired two shots in rapid succession. Defendant insists that he had previously seen deceased on the grounds that day, and they had spoken to each other, and that he was not looking for him at the time he spoke to deceased at the refreshment stand, but looking for some one else; that, seeing him close by, he merely thought he would have a talk with him; that his pistol had been in his car, where he frequently left it for some time, but that he took it out to keep some one from stealing it, and not on account of deceased, whom he did not know was present at that particular time. Other details of the tragedy need not be here stated.
In the oral charge, the trial court gave no instructions to the jury on manslaughter in the first degree, though his attention was directed thereto by charges AA and BB refused to defendant. The court evidently entertained the view there was no tendency of the evidence to warrant a conviction of manslaughter in the first degree. We are persuaded this was an erroneous view. Whether or not the homicide is the offspring of malice is the characteristic which distinguishes murder and manslaughter. "Mere words, no matter how insulting, never reduce a homicide to manslaughter. Manslaughter is the unlawful killing of a human being without malice; that is, as the unpremeditated result of passion-heated blood — caused by a sudden, sufficient provocation. And such provocation can, in no case, be less than an assault, either actually committed or menaced under such pending circumstances as reasonably to convince the mind that the accused had cause for believing, and did believe, he would be presently assaulted, and that he struck, not in consequence of a previously formed design, general or special, but in consequence of the passion suddenly aroused by the blow given or apparently about to be given." Mitchell v. State, 60 Ala. 26; Reeves v. State, 186 Ala. 14,65 So. 160; Davis v. State, 214 Ala. 273, 107 So. 737; Vaughn v. State, 201 Ala. 472, 78 So. 378; Peagler v. State, 207 Ala. 586,93 So. 536.
In Reeves v. State, supra, it was distinctly pointed out that a defendant who claims to have acted in self-defense is not thereby precluded from asserting that the homicide was committed under circumstances reducing it to manslaughter, where the evidence before the jury would so authorize.
In the instant case, there was evidence before the jury tending to show that, upon defendant addressing deceased in a manner not calculated or intended to provoke any difficulty, deceased angrily cursed defendant, immediately drawing a pistol from his left side, firing it at defendant, and that this was the first shot fired. Clearly, if this version of the difficulty was accepted by the jury, they would be authorized to convict of manslaughter in the first degree under the authorities above cited. In the instant case there is evidence tending to show previously existing bad feeling between the parties, and threats made by deceased against defendant, which, when considered with all the other evidence in the case, might authorize the jury in finding that the provocation sufficient to reduce the offense to manslaughter was sought by defendant to the end that he might have opportunity to execute his malice. In such event, the provocation would not suffice, for as said by this court in Stewart v. State, 78 Ala. 436:
"A provocation will avail nothing, * * * if it is sought for and induced by the act of the defendant, in order to afford him an opportunity to execute his malice. In such a case, he acts from malice, whatever may be the extent of his passion at the moment of the killing." *Page 699 
But as said by the court in that case, and as applicable here:
"Whether the defendant acted from the one or the other of these motive powers — from the sudden heat of passion, or from malice or formed design — is a question purely of fact for the jury."
We are not here concerned as to evidence offered, whether true or false, nor with the weight to be given thereto. These are matters exclusively within the province of the jury. "The province of the court and jury are distinctly marked, and neither can lawfully invade the other." The following excerpt from Dennis v. State, 112 Ala. 64, 20 So. 925, we think appropriate here:
"Because of the difficulty which sometimes arises to distinguish between the most aggravated cases of manslaughter in the first degree, and the mildest type of murder in the second degree, it has been declared 'that it is much the safer rule to charge upon all the degrees of the homicide included in the indictment when the party is on trial for murder, unless it is perfectly clear to the judicial mind, that there is no evidence tending to bring the offense within some particular degree.' "
From a consideration of the tendencies of all the evidence in the case, we entertain the opinion a jury question was presented as to defendant's guilt of manslaughter in the first degree. The right of defendant to have the jury so instructed affected most seriously his substantial rights. A reversal of the cause cannot, however, be rested upon this ground, as we find, upon closer inspection, the charges AA and BB refused to defendant are faulty, and the court cannot be placed in error in their refusal. The absence of malice distinguishes manslaughter in the first degree from murder. "A killing in sudden passion excited by sufficient provocation, without malice, is manslaughter." Vaughan v. State, 201 Ala. 472,78 So. 378. Each of these charges used the expression "without malice or premeditation," and it is the use of the two latter words "or premeditation" that renders these charges manifestly faulty.
We have considered the question at some length, however, in view of its importance upon another trial of the cause following a reversal upon the ground presently to be stated.
Defendant offered the testimony of one George Looney as to threats made by deceased against defendant while on the grounds on the day of the killing, and about an hour before the shooting. Though uncommunicated to defendant, yet, in view of evidence already offered by defendant tending to show deceased was the aggressor, and that he (defendant) acted in self-defense, all of which was in sharp conflict with testimony offered by the state, the evidence of said Looney was relevant and competent, as tending to show the quo animo of the alleged demonstration or attack by deceased as well also as to who was the aggressor in the difficulty. Roberts v. State, 68 Ala. 156; Howard v. State, 172 Ala. 402, 55 So. 255, 34 L.R.A. (N.S.) 990. The threat as testified to by said Looney was a part of a brief conversation in which deceased stated some reasons for his animosity, or the grievances he had against defendant, all of which were so related and connected as to constitute the whole admissible as a part of this conversation in connection with the threat. Looney testified that deceased, looking at defendant, pointed towards him, saying, "I see the d__________ s__________ of a b__________ standing over there now." We quote the witness, but leave opprobrious words unwritten. The solicitor moved to exclude some specific statements as well as the entire statement, whereupon the court excluded the portion of the statement above quoted, including the opprobrious epithet.
One of the underlying purposes of the admission of such uncommunicated threat is that it may tend to show the quo animo of the alleged attack, and clearly, if in making the threat such quoted language is used, this language should likewise go to the jury for their consideration, and as throwing light on the state of mind of deceased at the time. The court erred in so excluding the statement. The evidence was in sharp conflict. Deceased, it seems, had formerly been sheriff of the county. The language used was competent, and tended to add much weight to the threat in connection with which it was used. In view of the entire record, which has been carefully considered in consultation, the court has reached the conclusion that this ruling probably injuriously affected defendant's substantial rights, and suffices to work a reversal of the cause.
There seems to have been no effort made to connect a bullet found at the car with the facts of this case, and, standing alone as it does, we are of the opinion this evidence was inadmissible. But, as defendant admitted killing deceased, we find nothing prejudicial to defendant in this action of the court. Error cannot be rested upon the action of the court in admitting evidence by the various witnesses, who saw and were with deceased on the day of the homicide, to the effect that he had no pistol, or that they did not see any pistol on his person. These were circumstances to be considered by the jury in determining a disputed issue of fact as to whether or not deceased was armed when shot by defendant.
Appellant lays much stress upon an alleged variance in the name of deceased as stated in the indictment and shown in the proof, citing, among other authorities, Ex parte Shoults,208 Ala. 598, 94 So. 777, and Parks v. State, 21 Ala. App. 177,106 So. 218. We gather from the record that the question here insisted upon arises merely from a failure by the *Page 700 
state to show, due to a mere oversight, that the initials referred to by the witnesses in speaking of deceased were the initials of his given name as stated in the indictment. This is a matter which, of course, we may presume will not arise on another trial, and the question needs no consideration or discussion at this time.
For the error indicated, let the judgment be reversed, and the cause remanded.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.